Citation Nr: 0824635	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a rib 
cage injury.

2.  Entitlement to service connection for residuals of a rib 
cage injury.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including combat service in the Republic of 
Vietnam.  The veteran's decorations include the Purple Heart 
Medal, Combat Infantryman Badge, Air Medal, and Bronze Star 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran and his spouse testified at a hearing held before 
the undersigned Acting Veterans Law Judge in May 2008.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.

The issues of entitlement to service connection for a left 
knee disorder and entitlement to service connection for a 
right knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied the veteran's claims for service connection 
for residuals of a rib cage injury and a left knee disorder 
in December 1968.  The veteran was notified of this decision 
and of his appellate rights in December 1968 but did not an 
appeal.

2.  The evidence received since the December 1968 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claims for service connection for residuals of 
a rib cage injury and a left knee disorder.


CONCLUSIONS OF LAW

1.  The December 1968 decision of the RO denying service 
connection for residuals of a rib cage injury and bilateral 
knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2007).

2.  New and material evidence has been submitted to reopen 
the veteran's claims of service connection for residuals of a 
rib cage injury and a left knee disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claims of 
entitlement to service connection for residuals of a rib cage 
injury and bilateral knee disorder and remands both for 
further development.  As such, no discussion of VA's duties 
to notify and assist is necessary.

In a December 1968 rating decision, the RO denied service 
connection for residuals of a rib cage injury and knee 
disorder, on the basis that there was no medical evidence of 
any current residuals of a rib cage injury and no medical 
evidence of any current knee disorder.

The evidence of record at the time of the December 1968 
rating decision included the veteran's service medical 
records and a VA Compensation and Pension (C&P) examination 
performed in November 1968.

The veteran did not file an appeal of the December 1968 
rating decision and it became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  Nor was new and material 
evidence received within the appeal periods.  See 38 C.F.R. 
§ 3.156(b).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claims and review the former 
disposition of the claims.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the December 1968 rating decision, in August 
2004 the veteran filed an application to reopen his claims of 
entitlement to service connection for residuals of a rib cage 
injury and bilateral knee disorder.

The evidence of record associated with the claims file since 
the December 1968 rating decision includes VA outpatient 
treatment records dated February 2003 to July 2003; private 
treatment records from Crawford Chiropractic, dated July 2002 
to August 2004; R.T.H., a private chiropractor, dated 
February 1990 to August 1995; San Angelo Community Medical 
Center, dated July 1987 to March 2006; West Texas Medical 
Associates, dated from March 1978 to August 2004; San Angelo 
Radiologists, dated August 1995 to February 1997; 
HealthSouth, dated in May 2002; Dr. R.L., dated in June 2003; 
Smith and Welch Medical, dated in February 2003 to April 
2004; Dr. D.K.F., dated June 2003 to August 2003; Dr. V.L.R., 
dated March 2000 to July 2005; and Dr. J.W., dated June 2005 
to August 2005.  The veteran was afforded VA C&P examinations 
in November 2006 and October 2007.  In addition, the 
transcripts of testimony before a decision review officer 
(DRO) at the RO in October 2007 and before the undersigned 
Acting Veterans Law Judge in May 2008 are associated with the 
claims file.  The records indicate that the veteran underwent 
a left knee total replacement in December 2005 and a right 
knee medial unicondylar replacement in July 2005.  There is 
no medical evidence of any residuals of any rib cage injury 
indicated in the medical records dated since the prior denial 
in December 1968.  The veteran indicated in his testimony in 
May 2008 that on two occasions, when his underwent chest x-
rays; the physicians indicated that they saw old cracks in 
the ribs.

In light of the bases for the RO's December 1968 
determination in regard to the veteran's claim of entitlement 
to service connection for the residuals of a rib cage injury, 
the evidence associated with the claims folder does raise a 
reasonable possibility of substantiating the claim.  The 
Board notes that the veteran reports that he has had rib cage 
pain since service and currently has difficulty twisting.  In 
a private medical opinion letter, dated in June 2005, Dr. 
J.W., associated the veteran's current back problems to the 
veteran's in service injury.  The Board further notes that 
the veteran has reported that physicians have told him that 
x-rays of his chest have revealed old cracks in his ribs.  
The evidence raises a reasonable possibility of 
substantiating the claim in that it demonstrates that the 
veteran is experiencing symptoms of residuals of a rib cage 
injury.  Thus, the evidence is both new and material, and the 
claim is reopened.

In light of the bases for the RO's December 1968 
determination regarding the veteran's claim of entitlement to 
service connection for a left knee disorder, the evidence 
associated with the claims folder raises a reasonable 
possibility of substantiating the claim.  The medical records 
submitted subsequent to the December 1968 rating decision 
reveal that the veteran has had a left total knee 
replacement.  As the claim was previously denied due to the 
lack of a current left knee disorder, the evidence is both 
new and material, and the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a rib cage injury has 
been presented; to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disorder has been 
presented; to this extent, the appeal is granted.

REMAND

The veteran seeks entitlement to service connection for a 
left knee disorder; entitlement to service connection for a 
right knee disorder; and entitlement to service connection 
for residuals of a rib cage injury.  The veteran contends 
that his current disabilities are due to being struck by a 
falling tree, having a thorn penetrate under his kneecap, and 
having to jump from a hovering helicopter when being dropped 
into a combat zone while in service.  In addition, at the May 
2008 hearing, the veteran reiterated that each of these 
conditions is related to an in-service injury that took place 
while he was in combat.  In this regard, the Board notes that 
in light of his testimony and given the veteran's highly 
decorated combat service, on remand, the RO must consider the 
application of 38 U.S.C.A. § 1154(b) (West 2002) and 
38 C.F.R. § 3.304(d) (2007).  See Dambach v. Gober, 223 F.3d 
1376, 1380 (Fed. Cir. 2000).  

The veteran was afforded VA C&P examinations in conjunction 
with this claim in November 2006 and October 2007.  After 
examination in November 2006, the veteran was noted to have a 
partial (medial) joint compartment replacement of the right 
knee and a total knee replacement of the left knee.  After 
examination in October 2006, the veteran was noted to have 
severe degenerative joint disease of both knees requiring 
total knee replacement.  However, neither examiner rendered 
an opinion on whether the veteran's current left knee or 
right knee disorders were related to the veteran's in service 
injuries.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claims for an opinion to be rendered on 
whether the veteran's current left knee and right knee 
disorders are related to or had their onset during service

The Board notes that the veteran reported that he has had rib 
cage pain since service and currently has difficulty 
twisting.  The veteran stated that he sometimes has 
difficulty tying his shoes and must get his wife to assist 
him.  In a private medical opinion letter, dated in June 
2005, Dr. J.W., associated the veteran's current back 
problems to the veteran's in service injury.  The veteran has 
reported that physicians have told him that x-rays of his 
chest have revealed old cracks in his ribs.  

To date, he has not been afforded a VA examination with 
respect to his claim of entitlement to service connection for 
residuals of a rib cage injury.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case, there is no competent medical evidence linking 
the veteran's current symptoms of residuals of a rib cage 
injury with the injury he suffered while in service.  
Therefore, this case must be remanded for a VA medical 
examination to be performed to obtain an opinion upon this 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any left knee and/or right knee disorder 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's left knee and/or right knee 
disorder is related to or had its onset 
during service.  In offering these 
assessments, the examiner must presume 
the occurrence of in-service left knee 
and right knee injuries because the 
incurrence of these injuries is 
consistent with the nature, conditions 
and hardships of the veteran's combat 
service.  The examiner must provide a 
complete rationale any stated opinion in 
a legible report.

2.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any residuals of a rib cage injury found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
render an opinion as to whether it is 
more likely than not (meaning likelihood 
greater than 50%), at least as likely as 
not (meaning likelihood of at least 50%), 
or less likely than not or unlikely 
(meaning that there is a less than 50% 
likelihood) that any residuals of a rib 
cage injury found to be present are 
related to or had their onset during 
service.  The examiner must provide a 
complete rationale any stated opinion.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


